Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 

 “a color ambiguity score generator”  in claim 1.
“a local color ambiguity score generator” in claims 2 and 4
“a global color ambiguity score generator” in claims 3 and 4
“ an image characteristics extractor unit”  and “score adjusting unit” in claim 5
“a color ambiguity mitigation unit” in claims 6, 12, 13, 14, 15 and 16
“alert notification generator” in claim 13
“a patterning and texturing unit” in claim 7
“an image modification unit” in claim 8-11
“a repository scanning unit” in claims 17
“an image editing platform” in claim 20
“image organizing platform” in claim 21
“a presentation authoring platform” in claim 22
“a spreadsheet editing platform” in claim 23
“a word processing platform” in claim 24
“a Portable Document Format (PDF) inspection platform” in claim 25
“an image sharing platform” in claim 27


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-5 12,13,17,26 29 and 30  rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process  without significantly more. 


Claim 1 recites perform analysis of an image, and to determine a color ambiguity score that quantitively indicates a level of color ambiguity that said image is estimated to cause when viewed by a user having color vision deficiency. 

The color ambiguity generator  is interpreted under 112(f) the corresponding structure in the specification would appear to be a processor or equivalents thereof (Paragraph 0079).



This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing and determining steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the mental process amounts to no more than mere instructions to apply the exception 
See MPEP 2106.4(a)(2):
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). Mental processes recited in claims that require computers are explained further below with respect to point C. 


Re claim 2 additionally recites perform analysis of said image, and to generate a local color ambiguity score that quantitively indicates a level of local color ambiguity between (i) an in-image object and (ii) an in-image foreground of said in-image object and  generates said color ambiguity score by utilizing a formula that uses at least said local color ambiguity score.

The structure of the local color ambiguity generator  and color ambiguity generator are interpreted under 112(f) the corresponding structure in the specification would appear to be a processor or equivalents thereof (Paragraph 0079).



This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform  the steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing and determining steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to 


Re claim 3 additionally recites to perform analysis of said image, and to generate a global color ambiguity score that quantitively indicates a level of global color ambiguity between (I) a first in-image object within said image and (II) a second in-image object within said image and  generates said color ambiguity score by utilizing a formula that uses at least said global  color ambiguity score.

The structure of the global color ambiguity generator  and color ambiguity generator are interpreted under 112(f) the corresponding structure in the specification would appear to be a processor or equivalents thereof (Paragraph 0079).

The limitations of to perform analysis of said image, and to generate a global color ambiguity score that quantitively indicates a level of global color ambiguity between (I) a first in-image object within said image and (II) a second in-image object within said image and  generates said color ambiguity score by utilizing a formula that uses at least said global  color ambiguity score., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. . That is, other than the processor, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor,   “analyzing” and “generating” in the context of this claim encompasses look at an image and mentally determining various color ambiguity scores. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the  steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing and determining steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the mental process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Re claim 4 additionally recites recites a local color ambiguity score generator, to perform analysis of said image, and to generate a local color ambiguity score that quantitively indicates a level of local color ambiguity between (i) an in-image object and (ii) an in-image foreground of said in-image object; a global color ambiguity score generator, to perform analysis of said image, and to generate a global color ambiguity score that quantitively indicates a level of global color ambiguity between (I) a first in-image object within said image and (II) a second in-image 

The structure of the  global color ambiguity generator, local color ambiguity generator  and color ambiguity generator are interpreted under 112(f) the corresponding structure in the specification would appear to be a processor or equivalents thereof (Paragraph 0079).

The limitations of a local color ambiguity score generator, to perform analysis of said image, and to generate a local color ambiguity score that quantitively indicates a level of local color ambiguity between (i) an in-image object and (ii) an in-image foreground of said in-image object; a global color ambiguity score generator, to perform analysis of said image, and to generate a global color ambiguity score that quantitively indicates a level of global color ambiguity between (I) a first in-image object within said image and (II) a second in-image object within said image and   generates said color ambiguity score by utilizing a formula that uses both (A) said local color ambiguity score and (B) said global color ambiguity score., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. . That is, other than the processor, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor,   “analyzing” and “genrating” in the context of this claim encompasses look at an image and mentally determining various color ambiguity scores. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.



The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the mental process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Re claim 5 additionally recites to extract one or more attributes of said image, from at least one of: (I) content depicted in said image (II) meta-data of said image and to modify the color ambiguity score that was determined by the color ambiguity score, based on said one or more attributes of said image  to modify the color ambiguity score that was determined by the color ambiguity score, based on said one or more attributes of said image.

The structure of the  image characteristics extraction unit and score adjusting unit are interpreted under 112(f) the corresponding structure in the specification would appear to be a processor or equivalents thereof (Paragraph 0079).



This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform  the steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing and determining steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to 

Re claim 12 additionally recites to automatically trigger one or more color ambiguity mitigation processes if said color ambiguity score of said image is greater than a pre-defined threshold value.

The structure of the   color ambiguity unit  are interpreted under 112(f) the corresponding structure in the specification would appear to be a processor or equivalents thereof (Paragraph 0079).

The limitations of  color ambiguity mitigation unit, to automatically trigger one or more color ambiguity mitigation processes if said color ambiguity score of said image is greater than a pre-defined threshold value.., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. . That is, other than the processor, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor,   “automatically triggering”  in the context of this claim encompasses triggering a mental process to mental processes to alert someone the color ambiguity is greater thatn a threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.




The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the mental process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Re claim 13 additionally recites to automatically trigger one or more color ambiguity mitigation processes if said color ambiguity score of said image is greater than a pre-defined threshold value and  generate and send a color ambiguity alert notification to an entity that submitted said image to a repository of images;.

The structure of the   color ambiguity unit  are interpreted under 112(f) the corresponding structure in the specification would appear to be a processor or equivalents thereof (Paragraph 0079).




This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform  the steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing and determining steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.



Re claim 17 claim 17 additionally recites (a) to batch analyze each image of a plurality of images that are stored in a repository, and (b) to generate a color ambiguity score for each image of said plurality of image, and (c) to generate an analytics report indicating at least a group of images having color ambiguity scores that are in a pre-defined range of values.

The structure of the   repository scanning unit is interpreted under 112(f) the corresponding structure in the specification would appear to be a processor or equivalents thereof (Paragraph 0079).

The limitations of  a repository scanning unit, (a) to batch analyze each image of a plurality of images that are stored in a repository, and (b) to generate a color ambiguity score for each image of said plurality of image, and (c) to generate an analytics report indicating at least a group of images having color ambiguity scores that are in a pre-defined range of values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. . That is, other than the processor, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor “batch analyze each image” “generate a color ambiguity score for each image”  generate an analytics report   in the context of this claim encompasses triggering a mental process to look at an mentally analyze each 


This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform  the steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing and determining steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the mental steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Re claim 26 additionally recites to automatically determine color ambiguity scores for said images; wherein the system generates an alert notification to said user, indicating that a particular image that was captured by said camera has excessive level of color ambiguity. 



This judicial exception is not integrated into a practical application. In particular, the claim only recites–  a camera to capture said image; wherein images that are captured by said camera, are fed into said color ambiguity score generator and using a processor to perform  the mental process. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing and determining steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Furthermore “ a camera to capture said image; wherein images that are captured by said camera, are fed into said color ambiguity score generator” is insignificant pre solution activity which amounts to mere data gathering. 
See MPEP 2106.05(g):
Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity:
• Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and
vi. Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).





  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 

Re claim 29 additionally recites wherein at least one of (i) the color ambiguity score generator, (ii) the local color ambiguity score generator, and (iii) the global color ambiguity score generator, operates by detecting a pair of image-portions that are differentiated by different stimulation of a Long photoreceptor cone cell and a Medium photoreceptor cone cell of a viewer.

The structure of the   (i) the color ambiguity score generator, (ii) the local color ambiguity score generator, and (iii) the global color ambiguity score generator is interpreted under 112(f) the corresponding structure in the specification would appear to be a processor or equivalents thereof (Paragraph 0079).

The limitations of  wherein at least one of (i) the color ambiguity score generator, (ii) the local color ambiguity score generator, and (iii) the global color ambiguity score generator, operates by detecting a pair of image-portions that are differentiated by different stimulation of a Long photoreceptor cone cell and a Medium photoreceptor cone cell of a viewer, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. . That is, other than the 

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform  the steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing and determining steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the mental process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.





Re claims 6-11 and 14-16 these claims all contain elements which involve using the color ambiguity score to modify the image to a lower level of color ambiguity. Modifying an image cannot be preformed in the mind and therefore limit the generating the  score to a practical application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 and 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 recites the limitation " spreadsheet editing platform " in line6 .  There is insufficient antecedent basis for this limitation in the claim. The examiner assumes applicant intended to refer to  “portable document inspection platform”.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrington et al US2005/0071743.

Re claim 1 Harrington discloses A system comprising: a color ambiguity score generator, to perform analysis of an image, and to determine a color ambiguity score that quantitively indicates a level of color ambiguity that said image is estimated to cause when viewed by a user having color vision deficiency (see paragraph 555 note that a red green friendliness is calculated by analyzing the iamge).

Re claim 2 Harrington discloses a local color ambiguity score generator, to perform analysis of said image, and to generate a local color ambiguity score that quantitively indicates a level of local color ambiguity (see paragraph 550 note that red green color blindess in computer between a foreground object and a background for the foreground object) between (i) an in-image object(see paragraph 550 background object )  and (ii) an in-image foreground of said in-image object (see paragraph 550 foreground object); wherein the color ambiguity score 

Re claim 3 Harrington discloses  a global color ambiguity score generator, to perform analysis of said image, and to generate a global color ambiguity score that quantitively indicates a level of global color ambiguity (see paragraph 555 note that the summation of the color blindness for forground background objects could be a global color ambiguity) between (I) a first in-image object within said image ambiguity (see paragraph 550 note that red green color blindess in computer between a foreground object and a background for the foreground object)and (II) a second in-image object within said image ambiguity (see paragraph 550 note that red green color blindess in computer between a foreground object and a background for the foreground object); wherein the color ambiguity score generator generates said color ambiguity score by utilizing a formula that uses at least said global color ambiguity score(see paragraph 555 notes that a red green friendliness is computed as a average across multiple objects  ).

Allowable Subject Matter
Claims  6-11, 14-16,18-24 and 28  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 25  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669